             Case 1:17-cr-00243-SHS Document 298 Filed 10/12/18 Page 1 of 2


                                           LAW OFFICE OF SAM A. SCHMIDT
                                                       115 BROADWAY
                                                   NEW YORK, N.Y. 10006
                                                        (212) 346-4666
                                                  FACSIMILE (212) 346-4668
                                                  E-mail lawschmidt@aol.com



                                                                                               October 12, 2018

Honorable Sidney H. Stein, USDJ
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

                                         Re: U.S. v. Ketabchi et al, Andrew Owimrin, defendant
                                         17 Cr. 243 (SHS)
Dear Judge Stein:



       The defendant, Andrew Owimrin, again, is requesting a continuance of at least
one week in order for us to review all of the recently received electronic material,
which includes additional discovery, 3500 material, and exhibits made available to the
defense on October 9, 10 and 11, 2018 (after receiving substantial discovery on
October 1 and 4). I have attached screen shots of the folders received on those dates.
The folders themselves, however, do not even reflect that many of the files contain not
a few pages but tens or even hundreds of pages. For example, the discovery received
on October 9 contain emails from three email addresses that included 599, 521 and
1269 emails, respectively. The government provided 383 exhibits on October 9 and 62
additional exhibits on October 10. As previously noted, we were given access to 25
calendars that when the electronic data is converted to PDF files produced
approximately 3285 pages of documents on October 4, 2018.1

      Even with the dump of so much material, the 3500 material does not include prior
statements of witnesses such as William Sinclair, Michael Finocchiaro and Brooke
1
         The government noted that our request for Google documents was not specific. The government is the party that
had access to the principals (and staff) of Olive Branch Marketing and related companies who have been cooperating for
more than a year.
          Case 1:17-cr-00243-SHS Document 298 Filed 10/12/18 Page 2 of 2


Marcus that is in the government’s possession that include emails, texts Skype and other
means of communication.

       Though your Honor has permitted me to retain the services of an associate
attorney and recently, a paralegal, there is no way that the Owimrin defense team will be
able to read and certainly not integrate all of the material before we start trial on
Monday. There is much more that the defense team must do in addition to review
relevant documents that are constantly flowing from the government.

      Therefore, we respectfully request a continuance.



                                                  Respectfully submitted,

                                                          /s/

                                                  Sam A. Schmidt
                                                  Abraham J. Hassen
                                                  Attorneys for Andrew Owimrin
